Citation Nr: 0910792	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  94-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to April 
1972 and from February to June 1975, with additional periods 
of active duty for training from February to June 1975, as 
well as inactive duty for training.  She was born in 1949. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

In July 2002 the Board issued a decision wherein it 
determined that new and material evidence had been submitted 
to reopen the Veteran's previously denied claim, and then 
denied entitlement to service connection for a chronic 
acquired psychiatric disorder, to include a bipolar disorder, 
on a de novo basis.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In a September 2003 order, the Court granted the parties' 
Joint Motion to vacate and remand the Board's July 2002 
decision.  Pursuant to the actions requested in the Joint 
Motion, the case was remanded to the Board for additional 
development and readjudication consistent with the directives 
contained therein.  

The case was then remanded by the Board in June 2004 for 
additional development and readjudication.

In December 2005, the Board again denied service connection 
for an acquired psychiatric disorder to include bipolar 
disorder, and the Veteran again appealed the Board's decision 
to the Court. 

In an August 2007 order, the Court granted the litigative 
parties' Joint Motion to vacate and remand the Board's 
December 2005 decision.  Pursuant to the actions requested in 
the Joint Motion, the issue was remanded to the Board for 
development and readjudication consistent with the directives 
contained therein.

The Board remanded the case again in July 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that the Board erred when it considered a claim in which 
the RO had not conformed to the dictates of an earlier Board 
remand.  However, also See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with).  But where the record before the Board is inadequate, 
a remand is mandatory rather than permissive.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); Sanders v. Derwinski, 1 
Vet. App. 88 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

From the outset, the Board notes that the file is replete 
with evidence that on several prior occasions, the Veteran 
has shown either that she does not have transportation to get 
to a given VA examination or the money to get back home 
again.  

Recent private treatment records show that she is kept under 
fairly careful watch and is assisted particularly in 
budgeting matters, etc.  In fact, it should be noted that the 
Veteran was asked to provide her more recent private 
treatment records and has done so; these are now in the file.  
One of the most comprehensive of these reports dated in 2001 
shows that she no longer had a car and her drivers license 
had expired.

After receipt of the above-cited private records, and 
pursuant to the most recent remand, the Veteran was 
purportedly scheduled for two VA examinations, in September 
and October 2008, respectively.  There is a notation in the 
file that she was unable to get transportation to the first 
and the AMC cancelled the examination, and that she failed to 
appear for the second.  

However, actual notification to her is not documented in the 
file, and it is noteworthy that other correspondence with 
regard to her case was sent to her attorney at an incorrect 
address.  

Accordingly, for all of these reasons, the specific 
circumstances under which she failed to be examined remain 
unclear, and the adequacy of the due process afforded her is 
questionable.

Moreover, as noted in earlier actions, on the few occasions 
when she has undergone a VA evaluation, either an appropriate 
nexus opinion has not been reported, or the record was not 
fully reviewed in connection with the evaluation, or some 
other inadequacy rendered the attempt invalid or inadequate.

It appears well documented that the Veteran may well have had 
some form of mental health problem prior to service, perhaps 
of a personality nature.  The issue then becomes whether it 
was aggravated in service, or whether a superimposed 
disability was acquired during service. 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005.  
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects, to include personality 
disorders, are not diseases or injuries within the meaning of 
the applicable legislation and are not subject to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 
(Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has noted 
that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Id.

In short, since the 2008 remand action by the Board, the 
Veteran has provided the evidence for which she was asked.  
However, she did not report for pivotal VA examinations, the 
circumstances of which are at least questionable and not 
necessarily entirely of her making.

The Board must conclude, following a review of the Veteran's 
claims file in light of the remands from the Court, similar 
to the findings by this Board in the past, that all 
development requested in the earlier remand has not been 
performed.  And the circumstances are such that the Board 
cannot continue until at least one further attempt is made to 
secure same.  In fact, by law the Board is required to return 
the case once more.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should undergo an 
appropriate examination to determine the 
nature, extent, origin, and etiology of 
any current psychiatric disorder, to 
include bipolar disorder. 

The 3-volume claims folder, to include 
copies of each of the prior Board and 
Court actions which contain the salient 
substantive facts of the case, must be 
made available to the examiner for review 
of the case, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  

All indicated tests and studies are to be 
performed, and the physician should 
review the results of any testing prior 
to completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.

        a.  The physician should discuss the 
nature and extent of any present 
psychiatric disorder, and provide an 
opinion addressing whether these 
questions:
        
        (i) Is there is clear and 
unmistakable evidence (i.e., obvious 
and manifest) that the Veteran had a 
psychiatric disorder prior to 
service (considering the references 
to symptomatology before her 
enlistment) and, 
        
        (ii) If she did have a pre-
service psychiatric disorder, was it 
aggravated, i.e., made permanently 
worse, during her military service 
beyond its natural progression, or 
        
        (iii) If her only pre-service 
problem was a personality disorder, 
was there additional superimposed 
pathology as a result of service.

        b.  If there was no pre-service 
psychiatric disorder, provide an opinion 
addressing whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed psychiatric disorder is related 
to any incidents, symptoms, or treatment 
the Veteran experienced or manifested 
during service, or is in any other way 
causally related to her active service, 
or whether such a causal relationship to 
service is unlikely (i.e., a probability 
of less than 50 percent). 

        c.  Any opinion provided should 
include discussion of specific evidence 
of record, including prior medical 
opinions.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the physician should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

        d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

        e.  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.
        
3.  The Veteran is hereby advised that 
the consequences of failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to her last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  It should also be 
documented that a copy of such notice was 
also sent to the Veteran's attorney at 
the proper address.  These must be 
documented in the file.

4.  The Veteran's attorney is hereby 
requested to apprise the AMC/RO of any 
difficulty the Veteran encounters in 
reporting for her VA examination, and to 
attempt to ensure her reporting as 
scheduled.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued. 

6.  If the benefit sought on appeal 
remains denied, furnish the Veteran and 
her attorney an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

